AO 93C_(08/18) Warrant by Telephone or Other Reliable Electronic Means © Original © Duplicate Original

UNITED STATES DISTRICT COURT

for the
District of Arizona

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

Information Stored at Facebook

SoS OMS
Case No. A \ “

WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

To: Any authorized law enforcement officer

 

An application by a federal law enforcement officer or an attorney for the government requests the search and seizure

 

of the following person or property located in the Northern District of California
(identify the person or describe the property to be searched and give its location);
See Attachment A

I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (identify the person or describe the property to be seized):
See Attachment B

YOU ARE COMMANDED to execute this warrant on or before vy | oe 7/ oa | (not to exceed 14 days)
© in the daytime 6:00 a.m. to 10:00 p.m. a at any time in the day or a because ‘good cause has been established.

 

Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was. taken.

The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to __ the Magistrate Judge on duty in the Phoenix Division
(United States Magistrate Judge)

(1 Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)

O for days (not to exceed 30) © until, the facts justifying, the later sp date of

Date and time issued: Nee | 12, PLA\ R85 Tm Sas yaa

Judge's signature

 

 

 

 

{

i

t

{

i

City and state: Phoenix, Arizona Hon. Deborah M. Fine, U.S. Magistrate Judge i
Printed name and title |

J
1
|
Case 2:21-mb-05057-DMF *SEALED* Documenti1 Filed 04/14/21 Page 2 of 27

ATTACHMENT A
Property to Be Searched

This warrant applies to information associated with the Facebook user ID’s
https://www facebook.com/malomachichi fimbrez, https:/www facebook.com/malo.fimbrez and
https://www.facebook,com/edith.gonzales.94651 that are stored at premises owned, maintained,

' controlled, or operated by Facebook, a company headquartered in Menlo Park, California.
Case 2:21-mb-05057-DMF *SEALED* Document1 Filed 04/14/21 Page 3 of 27

ATTACHMENT B
Particular Things to be Seized

I. Information to be disclosed by Facebook

To the extent that the information described in Attachment A is within the possession,
custody, or control of Facebook Inc. (“Facebook”), regardless of whether such information is
located within or outside of the United States, including any messages, records, files, logs, or
information that have been deleted but are still available to Facebook, or have been preserved
pursuant to a request made under 18 U.S.C. § 2703(f), Facebook is required to disclose the
following information to the government for each user ID listed in Attachment A:

(a) All contact and personal identifying information, including full name, user
identification number, birth date, gender, contact e-mail addresses, Facebook
passwords, Facebook security questions and answers, physical address (including
city, state, and zip code), telephone numbers, screen names, websites, and other
personal identifiers.

(b) All activity logs for the account and all other documents showing the user’s posts
and other Facebook activities from January 1, 2021 to the present day; :

(c) All photos and videos uploaded by that User ID and all photos and videos
uploaded by any user that have that user tagged in them from January 1, 2021 to
the present, including Exchangeable Image File (“EXIF”) data and any other
metadata associated with those photos and videos; |

(d) All profile information; News Feed information; status updates; videos,

photographs, articles, and other items; Notes; Wall postings; friend lists, including
Case 2:21-mb-05057-DMF *SEALED* Document1 Filed 04/14/21 Page 4 of 27

(e)

(f)

(g)
(h)
(i)

Qj)
(k)
(1)

(m)
(n)

the friends’ Facebook user identification numbers; groups and networks of which
the user is a member, including the groups’ Facebook group identification ’

numbers; future and past event postings; rejected “Friend” requests; comments;

gifts; pokes; tags; and information about the user’s access and use of Facebook

applications;

All records or other information regarding the devices and internet browsers
associated with, or used in connection with, that user ID, including the hardware
model, operating system version, unique device identifiers, mobile network
information, and user agent string;

All other records and contents of communications and messages made or received
by the user from January 1, 2021 to the present date, including all Messenger
activity, private messages, chat history, video and voice calling history, and
pending “Friend” requests;

All “check ins” and other location information:

All IP logs, including all records of the IP addresses that logged into the account;
All records of the account’s usage of the “Like” feature, including all Facebook
posts and all non-Facebook webpages and content that the user has “liked”;

All information about the Facebook pages that the account is or was a “fan” of;
All past and present lists of friends created by the account; “

All records of Facebook searches performed by the account from January 1, 2021
to the present date;

All information about the user’s access and use of Facebook Marketplace;

The types of service utilized by the user;
Case 2:21-mb-05057-DMF *SEALED* Document1 Filed 04/14/21 Page 5 of 27

(0) The length of service (including start date) and the means and source of any
payments associated with the service (including any credit card or bank account
number);

(p) . Al! privacy settings and other account settings, including privacy settings for
individual Facebook posts and activities, and all records showing which Facebook
users have been blocked by the account;

(q)  Allrecords pertaining to communications between Facebook and any person
regarding the user or the user’s Facebook account, including contacts with support
services and records of actions taken,

Facebook is hereby ordered to disclose the above information to the government within

14 days of service of this warrant. J
II. Information to be seized by the government
All information described above in Section I that constitutes fruits, evidence and
| instrumentalities of violations of Endangered Species Act, 16 U.S.C. § 153 8(a); the Lacey Act,
16 U.S.C. §§ 3372(a)(2)(A) & 3372(d); Migratory Bird Treaty Act, 16 U.S.C. § 703(a); and
Smuggling, 18 U.S.C. § 545 involving Daniel FIMBREZ and Edith GONZALEZ Lopez since

January 1, 2021, including, for each user ID identified on Attachment A, information pertaining

to the following matters:

\

c

(a) The unlawful importation of wildlife without having first procured the required
foreign CITES permits; the unlawful importation of wildlife without having first
procured the required ESA or MBTA permits; the unlawful importation of
wildlife without having filed the required reports and declarations; the unlawful

importation of illegally sold wildlife; the unlawful shipping of packages not
Case 2:21-mb-05057-DMF *SEALED* Document1 Filed 04/14/21 Page 6 of 27

properly marked to indicate they contained wildlife; and the smuggling of goods,
specifically wildlife, from Mexico into the United States.

(b) Evidence indicating how and when the Facebook account was accessed or used,
to determine the chronological and geographic context of account access, use, and
events relating to the crime under investigation and to the Facebook account
owner;

(c) Evidence indicating the Facebook account owner’s state of mind as it relates to
the crime under investigation;

(d) The identity of the person(s) who created or used the user ID, including records

that help reveal the whereabouts of such person(s).
AO 93C (08/18) Warrant by Telephone or Other Reliable Electronic Means (Page 2)

 

Return

 

Case No.: Date and time warrant executed: Copy of warrant and inventory left with:

 

 

21-5057MB April 16, 2021 Facebook Law Enforcemént Online Requests

 

Inventory made in the presence of :

SA Efren Chavez

 

_ [Inventory of the property taken and name(s) of any person(s) seized:

41,5 MB pdf file for https://www/facebook/malomachichi.fimbrez titled: 838932580380242.pdf
352 MB zip file for https://www/facebook/malomachichi.fimbrez titled: 838932580380242.zip
84 KB pdf file for https://www/facebook/malomachichi.fimbrez titled: 1520475191453013_affidavit.pdf

142 MB pdf file for https://www/facebook/malo.fimbrez titled: 318556 103193441 .pdf
1.17 GB zip file for https://www/facebook/malo.fimbrez titled: 318556103193441.zip
84 KB pdf file for https://www/facebook/malo.fimbrez titled: 574464143515370_affidavit.pdf

595 MB pdf file for https://www.facebook.com/edith.gonzales.94651 titled: 4303052603059207.pdf
1.37 GB zip file for https://www.facebook.com/edith.gonzales.94651 titled: 4303052603059207.zip
84 KB pdf file for https://www.facebook.com/edith.gonzales.94651 titled: 819613585325075_affidavit.pdf

 

Certification

 

Date:

 

| declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the

designated judge.

GL 5 Digitally signed by EFREN CHAVEZ

May 27, 2021 _” Date: 2021.05.27 19:34:42 -07'00'

Executing afficer’s signature

Efren Chavez Special Agent

 

Printed name and title

 

 
